Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 14, 2018

                                          No. 04-17-00379-CV

                         IN RE TEXAS REAL ESTATE COMMISSION

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On January 24, 2018, this court conditionally granted relator’s petition for writ of
mandamus, and ordered the trial court to vacate its Order Granting Bill of Review and Injunctive
Relief, and reinstate the July 31, 2013 default judgment. On March 1, 2018, we denied the real
party in interest’s motion for rehearing.

        On March 9, 2018, relator filed a “letter” with this court asking this court to issue a writ
of mandamus to compel the trial court to comply with our January 24, 2018 opinion and order.
On March 12, 2018, the trial court signed an order complying with our opinion and order. We
therefore DENY relator’s request for a writ of mandamus AS MOOT.


           It is so ORDERED on March 14, 2018.


                                                                            PER CURIAM


           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2016-CI-03723, styled Evan Jacobson v. Ben Luong, pending in the 45th
Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.